                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA,                       :
          Plaintiff                             :            No. 1:18-cv-02150
                                                :
               v.                               :            (Judge Kane)
                                                :
STEPHEN C. SHILEY,                              :
          Defendant                             :

                                             ORDER

       AND NOW, on this 31st day of October 2019, in accordance with the Memorandum

entered concurrently with this Order, and upon consideration of Plaintiff the United States of

America (“Plaintiff”)’s motion for default judgment (Doc. No. 11) and the supporting documents

filed therewith, default having been entered against Defendant Stephen C. Shiley (“Defendant”),

IT IS ORDERED THAT:

       1. Plaintiff’s motion for default judgment (Doc. No. 11) is GRANTED;

       2. The Clerk of Court is directed to enter default judgment in favor of Plaintiff and
          against Defendant in the amount of $147,127.94 as of April 8, 2019, together with all
          interest and penalties that will continue to accrue pursuant to statute until the balance
          is paid in full, with respect to Defendant’s unpaid federal income tax liabilities for tax
          years 2006, 2007, and 2009-2013;

       3. The tax liens described in the concurrently-entered Memorandum that attached to the
          real property located at 205 South Enola Drive in Enola, Cumberland County,
          Pennsylvania (the “Enola Property”) are foreclosed, and the Enola Property shall be
          sold in accordance with the concurrently-entered Order of Sale; and

       4. The Clerk of Court is directed to CLOSE the above-captioned action.

                                                             s/ Yvette Kane
                                                             Yvette Kane, District Judge
                                                             United States District Court
                                                             Middle District of Pennsylvania
